United States Court of Appeals
                                                                                                                                    Fifth Circuit
                                                                                                                                     F I L E D
                                                                                                                                        April 17, 2003
                                 IN THE UNITED STATES COURT OF APPEALS
                                                                                                                               Charles R. Fulbruge III
                                                                                                                                       Clerk
                                                    FOR THE FIFTH CIRCUIT


                                                               No. 02-30736
                                                            (Summary Calendar)




VALERIE GRANGER, DOCTOR
                                                                                                                            Plaintiff-Appellant,

                                                                        versus

CHRISTIAN HEALTH MINISTRIES; BAPTIST COMMUNITY MINISTRIES;
MCFARLAND INSTITUTE; MANAGEMENT EXECUTIVE COMMITTEE; BYRON
HARRELL; EUGENE HUFFSTUTLER; JO LAXTON

                                                                                                                      Defendants-Appellees.



                                         Appeal from the United States District Court
                                            for the Eastern District of Louisiana
                                                       (01:-CV-2199)



Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

           Dr. Valerie Granger (“Granger”) appeals the district court’s grant of summary judgment to

Christian Health Ministries (“Christian Health”) regarding her claim for race discrimination under




           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et. seq.1 Christian Health,

Christian Health Ministries Foundation, Baptist Community Ministries, the McFarland Institute, the

Management Executive Committee, Byron Harrell, Reverend Eugene Huffstutler, and Jo Laxton

(collectively, the “Defendants”) also move to impose sanctions on Dr. Granger under Rule 38 of the

FEDERAL RULES OF APPELLATE PROCEDURE. For the following reasons, we are persuaded that 1) the

district court’s grant of summary judgment was proper, 2) Dr. Granger’s appeal is frivolous, and 3)

sanctions against Dr. Granger are warranted.

                       FACTUAL AND PROCEDURAL BACKGROUND

       On October 8, 1997, Dr. Granger began her employment with Christian Health, as Director

of the Congregational Wellness Program. On October 13, 2000, Dr. Granger was terminated based

on, amongst other things, her work history being replete with examples of poor judgment,

misrepresentations, and acts of direct insubordination. Dr. Granger was subsequently replaced by two

part-time employees, both of whom are Caucasian.

       On November 8, 2000, Dr. Granger filed a charge of employment discrimination with the

Equal Employment Opportunity Commission which issued a notice of right to sue. On June 11, 2001,

Dr. Granger filed a lawsuit in state court against the Defendants alleging employment discrimination

on the basis of race, defamation, and intentional infliction of emotional distress. Following removal

to federal court and various amendments by Dr. Granger to her complaint, the district court entered

an order dismissing Dr. Granger’s claims against all of the Defendants, except for her employment


       1
         Although Dr. Granger appealed the district court’s rulings with respect to all of her claims
against the Defendants, in her appellate brief, Dr. Granger only addresses the district court grant of
summary judgment to Christian Health regarding her Title VII claim. Thus, the remaining claims not
briefed are waived and will not be considered. See Trust Co. of Louisiana v. N.N.P. Inc., 104 F.3d
1478, 1485 (5th Cir. 1997).

                                                  2
discrimination claims against Christian Health, Christian Health Ministries Foundation, and Baptist

Community Ministries. Dr. Granger voluntarily dismissed her claims against Christian Health

Ministries Foundation and Baptist Community Ministries. The district court subsequently granted

summary judgment to Christian Health on Dr. Granger’s Title VII claim.

                                            DISCUSSION

        We review a district court’s grant of summary judgment de novo. See Mowbray v. Cameron

County, Tex., 274 F.3d 269, 278 (5th Cir. 2001). Summary judgment is appropriate only when the

record indicat es “no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56.

I.      Title VII claim

        Under Title VII, the plaintiff bears the burden of proving a prima facie case of discrimination

by a preponderance of the evidence. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 801-03

(1973). To establish a prima facie case for disparate treatment, the plaintiff must prove that: 1) she

is a member of a protected class; 2) she was at all times qualified for the position at issue; 3) she

suffered an adverse employment action; and 4) others similarly situated were treated more favorably.

See Rutherford v. Harris County, TX, 197 F.3d 173, 184 (5th Cir. 1999). An employer seeking to

rebut a prima facie case of employment discrimination, need only "articulate" a legitimate non-

discriminatory reason for its actions. Id. If the employer carries its burden of production, the plaintiff

must prove by a preponderance of the evidence that the employer's reasons are a mere pretext for

discrimination. Id.

        The district court found that Dr. Granger failed to establish the fourth prong of her prima facie

case for disparate treatment. We agree. Dr. Granger has not demonstrated that similarly situated

                                                    3
white employees were treated more favorably. A review of the record reveals that Dr. Granger

conclusorily stated in her opposition to summary judgment before the district court that “no other

Anglo director or employee has been disciplined to the same degree as [herself.]” Dr. Granger does

not address this issue in her appellate brief and has offered no evidence to support her claim. As such,

we conclude that Dr. Granger has failed to establish a prima facie case of discrimination.

        Moreover, Christian Health proffered legitimate reasons for terminating Dr. Granger. After

reviewing the record, we are persuaded that Christian Health terminated Dr. Granger because of her

problems with organization and time management, inability to communicate well with others, poor

judgment, failure to follow company policy and procedures, faulty work, failure to comply with

instructions for supervisory personnel, and acts of direct subordination. Dr. Granger has not put forth

any evidence demonstrating that the reasons articulated by Christian Health are pretexts for

discrimination. Thus, the district court’s grant of summary judgment was appropriate.

II.     Motion for Sanctions

        Rule 38 of the Federal Rules o f Appellate Procedure provides that “[i]f a court of appeals

determines that an appeal is frivolous, it may, after a separately filed motion or notice from the court

and reasonable opportunity to respond, award just damages and single or double costs to the

appellee.” An appeal is frivolous if it relies on legal points that are not arguable on the merits. See

Walker v. City of Bogalusa, 168 F.3d 237, 241 (5th Cir. 1999) (internal quotation marks omitted).

We are persuaded that Dr. Granger’s appeal is frivolous. As stated above, the record contains

abundant evidence demonstrating Christian Health’s non-discriminatory reasons for Dr. Granger’s

termination. Dr. Granger’s appellate brief is devoid of any discussion regarding whether similarly

situated individuals were treated favorably and whether Christian Health’s proffered reasons were


                                                   4
pretexts for discrimination.2

        Thus, sanctions are warranted to the extent that they seek to recover the costs for defending

this appeal. The costs and fees are to be borne by Dr. Granger. We direct Christian Health to file a

bill of costs together with an affidavit setting forth expenses and attorney’s fees reasonably incurred

by it in connection with this appeal.

                                            CONCLUSION

        Dr. Granger’s appeal is dismissed as frivolous; the Defendants’ motion for sanctions is

granted; Christian Health is directed to file verified bill of costs and attorney’s fees.




        2
        Dr. Granger’s brief makes no credible attempt to point to any evidence which could possibly
support her contention that the district court erred in granting summary judgment in favor of Christian
Health. The brief simply outlines the framework for granting summary judgment and analyzing
discrimination claims under McDonnell Douglas.

                                                    5